DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2022 has been considered by the examiner.

Response to Amendment
The examiner acknowledges the preliminary amendments on the claims filed on May 27, 2022.  Claims 1-19 have been canceled.  Claims 21-39 have been newly added.

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 recites:
“A control method of a control apparatus configured to control radiation imaging with a radiation imaging apparatus, comprising:
causing a display unit to display information indicating a communication state level based on an imaging mode of the radiation imaging apparatus andinformation with respect to a communication state between the radiation imaging apparatus and the control apparatus.”
A space is missing between the words “and” and “information.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 11,375,098 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 20, claim 20 compares to claim 1 of the patent as follows:
Application 17/804,435
US Patent 11,375,098 B2
20. A control apparatus configured to control radiation imaging with a radiation imaging apparatus, comprising: 




a determination unit configured to obtain information with respect to a communication state between the radiation imaging apparatus and the control apparatus; and 
a display control unit configured to cause a display unit to display information indicating a margin in the communication state based on an imaging mode of the radiation imaging apparatus and the information with respect to the communication state.

1. A radiation imaging system comprising a radiation imaging apparatus having a plurality of imaging modes, and a control apparatus configured to control imaging of a radiation image with respect to the radiation imaging apparatus, comprising: 
an obtaining unit configured to obtain information with respect to a communication state between the radiation imaging apparatus and the control apparatus; and 
a display control unit configured to cause a display unit of at least one of the radiation imaging apparatus and the control apparatus to display information indicating a margin in the communication state based on an imaging mode of the radiation imaging apparatus and the information with respect to the communication state.



Claim 20 in the present application is a broader recitation of claim 1 in the patent as claim 1 in the patent further requires that the radiation imaging apparatus has a plurality of imaging modes, and a control apparatus configured to control imaging of a radiation image with respect to the radiation imaging apparatus. 

Regarding claim 21, claim 21 compares to claims 1-3 of patent as follows:
Application 17/804,435
US Patent 11,375,098 B2
21. A control apparatus configured to control radiation imaging with a radiation imaging apparatus, comprising:









a display control unit configured to cause a display unit to display information indicating a communication state level based on an imaging mode of the radiation imaging apparatus and information with respect to a communication state between the radiation imaging apparatus and the control apparatus.

1. A radiation imaging system comprising a radiation imaging apparatus having a plurality of imaging modes, and a control apparatus configured to control imaging of a radiation image with respect to the radiation imaging apparatus, comprising: 
an obtaining unit configured to obtain information with respect to a communication state between the radiation imaging apparatus and the control apparatus; and 
a display control unit configured to cause a display unit of at least one of the radiation imaging apparatus and the control apparatus to display information indicating a margin in the communication state based on an imaging mode of the radiation imaging apparatus and the information with respect to the communication state.

2. The system according to claim 1, further comprising a selection unit configured to select one imaging mode from the plurality of imaging modes, wherein the display control unit changes the information indicating the margin based on the selected imaging mode, and causes the display unit to display the changed information.

3. The system according to claim 2, further comprising a determination unit configured to determine a communication state level based on the information with respect to the communication state and the selected imaging mode, wherein 

the determination unit holds a threshold table in which a threshold of the information with respect to the communication state for the communication state level is set for each of the plurality of imaging modes, and 
determines the communication state level from the threshold table based on the information with respect to the communication state and the imaging mode, and 
the display control unit causes the display unit to display the determined communication state level as the information indicating the margin.


Claim 21 of the present application is a broader recitation of claim 3 of the patent (given that claim 3 of the patent require all the limitations of preceding claims 1 and 2) as claim 3 of the patent further requires limitations directed to an obtaining unit configured to obtain information with respect to a communication state between the radiation imaging apparatus and the control apparatus; a selection unit configured to select one imaging mode from the plurality of imaging modes, wherein the display control unit changes the information indicating the margin based on the selected imaging mode, and causes the display unit to display the changed information; and a determination unit configured to determine a communication state level based on the information with respect to the communication state and the selected imaging mode, wherein the determination unit holds a threshold table in which a threshold of the information with respect to the communication state for the communication state level is set for each of the plurality of imaging modes.

Regarding claim 22, limitations of claim 22 are present in claim 2 of the patent.

Regarding claim 23, limitations of claim 23 are present in claim 3 of the patent.

Regarding claim 24, limitations of claim 24 are present in claim 4 of the patent.

Regarding claim 25, limitations of claim 25 are present in claims 4 and 5 of the patent.

Regarding claim 26, limitations of claim 26 are present in claim 6 of the patent.

Regarding claim 27, limitations of claim 27 are present in claim 7 of the patent.

Regarding claim 28, limitations of claim 28 are present in claim 8 of the patent.

Regarding claim 29, limitations of claim 29 are present in claim 9 of the patent.

Regarding claim 30, limitations of claim 30 are present in claim 10 of the patent.

Regarding claim 31, limitations of claim 31 are present in claim 11 of the patent.
Regarding claim 32, limitations of claim 32 are present in claim 12 of the patent.

Regarding claim 33, limitations of claim 33 are present in claim 13 of the patent.

Regarding claim 34, limitations of claim 34 are present in claim 14 of the patent.

Regarding claim 35, limitations of claim 35 are present in claim 15 of the patent.

Regarding claim 36, limitations of claim 36 are present in claim 16 of the patent.

Regarding claim 37, claim 37 compares to claim 1 of the patent as follows:
Application 17/804,435
US Patent 11,375,098 B2
37. A radiation imaging apparatus having a plurality of imaging modes, and communicated to a control apparatus configured to control radiation imaging, comprising:


an obtaining unit configured to obtain information with respect to a communication state between the radiation imaging apparatus and the control apparatus; and
a display control unit configured to cause a display unit to display information indicating a communication state level based on an imaging mode of
the radiation imaging apparatus and the information with respect to the communication state.
1. A radiation imaging system comprising a radiation imaging apparatus having a plurality of imaging modes, and a control apparatus configured to control imaging of a radiation image with respect to the radiation imaging apparatus, comprising: 
an obtaining unit configured to obtain information with respect to a communication state between the radiation imaging apparatus and the control apparatus; and 
a display control unit configured to cause a display unit of at least one of the radiation imaging apparatus and the control apparatus to display information indicating a margin in the communication state based on an imaging mode of the radiation imaging apparatus and the information with respect to the communication state.


Claim 37 in the present application is a broader recitation of claim 1 in the patent as claim 1 in the patent further requires that the radiation imaging apparatus has a plurality of imaging modes, and a control apparatus configured to control imaging of a radiation image with respect to the radiation imaging apparatus.

Regarding claim 38, claim 38 compares to claim 18 of the patent as follows:
Application 17/804,435
US Patent 11,375,098 B2
38. A control method of a control apparatus configured to control radiation imaging with a radiation imaging apparatus, comprising: 



obtaining information with respect to a communication state between the radiation imaging apparatus and the control apparatus; and 
causing a display unit to display information indicating a margin in the communication state based on an imaging mode of the radiation imaging apparatus and the information with respect to the communication state.
18. A control method of a radiation imaging system comprising a radiation imaging apparatus having a plurality of imaging modes, and a control apparatus configured to control imaging of a radiation image with respect to the radiation imaging apparatus, comprising: 
obtaining information with respect to a communication state between the radiation imaging apparatus and the control apparatus; and 
causing a display unit of at least one of the radiation imaging apparatus and the control apparatus to display information indicating a margin in the communication state based on an imaging mode of the radiation imaging apparatus and the information with respect to the communication state.


Claim 38 in the present application is a broader recitation of claim 18 in the patent as claim 1 in the patent further requires that the radiation imaging apparatus has a plurality of imaging modes, and a control apparatus configured to control imaging of a radiation image with respect to the radiation imaging apparatus.


Regarding claim 39, claim 39 compares to claims 1-3 of the patent as follows:
Application 17/804,435
US Patent 11,375,098 B2
39. A control method of a control apparatus configured to control radiation imaging with a radiation imaging apparatus, comprising: 








causing a display unit to display information indicating a communication state level based on an imaging mode of the radiation imaging apparatus and information with respect to a communication state between the radiation imaging apparatus and the control apparatus.
1. A radiation imaging system comprising a radiation imaging apparatus having a plurality of imaging modes, and a control apparatus configured to control imaging of a radiation image with respect to the radiation imaging apparatus, comprising: 
an obtaining unit configured to obtain information with respect to a communication state between the radiation imaging apparatus and the control apparatus; and 
a display control unit configured to cause a display unit of at least one of the radiation imaging apparatus and the control apparatus to display information indicating a margin in the communication state based on an imaging mode of the radiation imaging apparatus and the information with respect to the communication state.

2. The system according to claim 1, further comprising a selection unit configured to select one imaging mode from the plurality of imaging modes, wherein the display control unit changes the information indicating the margin based on the selected imaging mode, and causes the display unit to display the changed information.

3. The system according to claim 2, further comprising a determination unit configured to determine a communication state level based on the information with respect to the communication state and the selected imaging mode, wherein 

the determination unit holds a threshold table in which a threshold of the information with respect to the communication state for the communication state level is set for each of the plurality of imaging modes, and 
determines the communication state level from the threshold table based on the information with respect to the communication state and the imaging mode, and 
the display control unit causes the display unit to display the determined communication state level as the information indicating the margin.


The method in claim 39 of the present application is a broader recitation of the apparatus in claim 3 of the patent (given that claim 3 of the patent require all the limitations of preceding claims 1 and 2 and that all the steps recited in claim 39 of the present application are also present in the operations performed by the apparatus of claims 1-3 of the patent) as claim 3 of the patent further requires limitations directed to obtaining information with respect to a communication state between the radiation imaging apparatus and the control apparatus; selection of one imaging mode from the plurality of imaging modes; changing the information indicating the margin based on the selected imaging mode, and causing the display unit to display the changed information; and determining a communication state level based on the information with respect to the communication state and the selected imaging mode, wherein the determination unit holds a threshold table in which a threshold of the information with respect to the communication state for the communication state level is set for each of the plurality of imaging modes.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
October 20, 2022